 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     cbdodrill@wolfewyman.com
 5
     Attorneys for Plaintiffs
 6   DITECH FINANCIAL LLC and
     FEDERAL NATIONAL MORTGAGE
 7   ASSOCIATION

 8                                   UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11   DITECH FINANCIAL LLC; FEDERAL                          CASE NO.: 2:17-cv-01823-JAD-CHW
     NATIONAL MORTGAGE ASSOCIATION, a
12   government-sponsored entity,
                                                            STIPULATION AND ORDER TO EXTEND
13                     Plaintiffs,                          TIME FOR DITECH FINANCIAL LLC
                                                            AND FEDERAL NATIONAL MORTGAGE
14     v.                                                   ASSOCIATION TO RESPOND TO
                                                            DEFENDANT’S RENEWED MOTION TO
15   RESOURCES GROUP, LLC, as Trustee of the                DISMISS
     REBER DR. TRUST,
16                                                          (FIRST REQUEST)
                       Defendant.
17
     Qne
18               Pursuant to LR 6-1(b), DITECH FINANCIAL LLC (formerly known as Green Tree
19   Servicing LLC (hereinafter “Ditech”), FEDERAL NATIONAL MORTGAGE ASSOCIATION
20   (hereinafter “Fannie Mae”) and Resources Group, LLC as Trustee of the Reber Dr Trust (hereinafter
21   referred to as “Defendant”) by and through their attorneys, hereby stipulate and agree that Ditech
22   and Fannie Mae shall be granted a thirty (30) day extension to file their Response to Defendant’s
23   Renewed Motion to Dismiss (ECF No. 28.) which is currently due on December 13, 2018. Good
24   cause exists to extend the response deadline based on the volume of cases raising similar issues
25   handled by counsel for Ditech and Fannie Mae. An extension for Ditech and Fannie Mae to respond
26   to Defendant’s Motion to Dismiss will allow Ditech and Fannie Mae the opportunity to more
27   properly address the myriad of substantive issues raised in the Renewed Motion to Dismiss,
28   including, inter alia, the Federal Foreclosure Bar and the constitutionality of NRS 116.3116, et al.

                                                       1
     3228862.1
 1               Therefore, the parties stipulate for an extension such that Ditech and Fannie Mae may file its

 2   Response to Defendant’s Renewed Motion to Dismiss to January 14, 2019.

 3               This stipulated extension is not submitted for any improper purpose or delay.

 4               IT IS SO STIPULATED.

 5   DATED: December 6, 2018                       WOLFE & WYMAN LLP

 6

 7                                                 By: /s/ Danielle A. Kolkoski
                                                          DANIELLE A. KOLKOSKI, ESQ.
 8                                                        Nevada Bar No. 8506
                                                          6757 Spencer Street
 9                                                        Las Vegas, NV 89119
10
                                                         Attorneys for Plaintiffs
11                                                       DITECH FINANCIAL LLC and
                                                         FEDERAL NATIONAL MORTGAGE ASSOCIATION
12

13   DATED: December 6, 2018                       LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
14

15                                                 By: /s/Michael F. Bohn
                                                          MICHAEL F. BOHN. ESQ.
16                                                        Nevada Bar No. 1641
17                                                        NIKOLL NIKCI, ESQ.
                                                          Nevada Bar No. 10699
18                                                        2260 Corporate Circle, Suite 480
                                                          Henderson, NV 89074
19
                                                         Attorneys for Defendant RESOURCES GROUP, LLC
20                                                       as Trustee of the Reber Dr. Trust
21

22                                             IT IS SO ORDERED.

23
     Dated: December
     DATED:           10, 2018.
             ___________________________
24

25

26
27                                             __________________________________________
                                               UNITED STATES DISTRICT JUDGE
28

                                                            2
     3228862.1
